Citation Nr: 1411789	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for an injury to the left knee with chondromalacia based on limitation of motion.

2.  Entitlement to a higher initial rating for left knee instability, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for a left leg disability.

8.  Entitlement to service connection for residuals of an injury to the right knee disability.

9.  Entitlement to a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David Anaise, MD, JD


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009; a statement of the case was issued in January 2010; and a substantive appeal was received in March 2010.   

In the Veteran's substantive appeal, he requested to be scheduled for a hearing before the Board.  He was unable to attend the hearing and opted to submit written hearing testimony in September 2013.  

In an April 2013 rating decision, the RO granted a separate, 10 percent rating for instability of the left knee.  The Veteran filed a timely notice of disagreement in response to the rating decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  In any event, the Board finds that the perfected appeal with respect to the left knee encompasses both evaluations in effect for that disability.  Therefore, such issue is deemed in appellate status.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Left knee

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The December 2012 VA examination report indicates that the Veteran reported flare-ups of left knee symptomatology, stating that he experiences left knee pain when standing for too long.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which include flare-ups.  Range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated that no additional limitation was noted following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's left knee function.

Right hip, right knee

The Veteran underwent a VA examination in April 2009.  However, the examiner's opinions are inadequate.  

With regard to the right hip and right hip, the examiner stated that it was difficult to determine if the disabilities were "completely" related to his left knee disability.  The examiner acknowledged that the Veteran likely compensated for the left knee disability with an antalgic gait that placed increased stress on the adjacent joint.  He then stated that it would be rare for the knee condition to result in debilitating conditions of all the major joints in both legs.  He noted that radiographs demonstrated femoroacetabular impingement signs, which is a genetic development.  He opined that the Veteran's hip pain is "partly" due to his increased wear and femoroacetabular impingement.  

As the Veteran pointed out in his September 2013 Brief, the examiner declined to render an opinion on whether it was at least as likely as not that the right hip and right knee disabilities were caused by or aggravated by his left knee disability.  Additionally, the examiner found it difficult to determine if the disabilities were "completely" related to his left knee disability.  The Board notes that it is not necessary for the disabilities to be "completely" related to the service connected disability.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The requirement in section 3.310(a), as noted above, requires a "proximate" connection between a service-connected condition and a non-service-connected one, i.e., a cause "which in natural and continuous sequence unbroken by any new independent cause produces an event, and without which the injury would not have occurred."  Barron's Legal Guides Law Dictionary 63 (1984).
   
Consequently, service connection would be warranted so long as the left knee disability was a "proximate" cause or "proximate" aggravator of the right knee and right hip disability.  It is not necessary for the left knee to have been the "complete" cause or aggravator of the right hip and right knee disabilities.  

Additionally, with regards to the Veteran's right knee, he pointed out in his September 2013 Brief that the April 2009 examiner did not address all of his contentions.  Specifically, he noted that the examiner rendered an opinion as to whether overcompensating for the left knee disability resulted in a disability to the right knee.  However, the Veteran has also claimed that the left knee disability caused a fall in 2002 (noted in a January 2009 VA examination report), and that the fall is responsible for his right knee injury.  The Board notes that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

The Board acknowledges that a December 2012 VA examination report contained a nexus opinion with regards to the Veteran's right knee.  However, the examiner only completed the section of the DBQ that addressed direct service connection.  He failed to complete the section regarding secondary service connection.  Consequently, this medical opinion is also inadequate.  

Back and right leg

As noted above, the Veteran underwent an April 2009 VA examination.  However, in rendering his medical nexus opinion, the examiner failed to consider one of the Veteran's theories of compensation.  The examiner rendered an opinion as to whether overcompensating for the left knee disability resulted in a disability to the Veteran's back.  As noted above, the Veteran has also claimed that the left knee disability caused a fall in 2002 (noted in a January 2009 VA examination report), and that the fall is responsible for his back injury.  The Board notes that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Since the April 2009 VA examiner did not consider whether the Veteran's back disability was caused or aggravated by a fall in 2002, the opinion is inadequate.  Additionally, the examiner found that the Veteran's right leg disability is related to his back disability.  Consequently, the issue of entitlement to service connection for a right leg disability is inextricable intertwined with the issue of entitlement to service connection for a back disability.  

Left leg

The Veteran underwent an April 2009 VA examination.  The examiner noted that it is possible that degenerative changes (in the Veteran's left knee) may be advanced from an antalgic gait, however, it is less likely than not that these changes may be severe enough "by themselves" to lead to a foot drop and significant stenosis.  

The Board notes that, as with the right knee and right hip, the examiner's opined that the left leg disability was less likely related to his left knee disability because the degenerative changes to the Veteran's left knee "by themselves" would not have caused a left leg disability.   

Once again, it is not necessary that the left knee disability be the sole cause of the left leg disability; rather it is only required that the left knee disability be a proximate cause.  Consequently, the medical opinion is inadequate.  Moreover, the examination report (and the corresponding opinion) is lacking in that the examiner did not even diagnose the Veteran with a left leg disability.    


TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues being remanded.   

All issues

The evidence in the claims file contains records from the Social Security Administration (SSA) that are on a compact disc.  Unfortunately, the disc is unreadable.  Since the evidence on the disc may be pertinent to any or all of the claims, the Board finds that the claims must be remanded for inclusion of a paper copy of the SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a paper copy of the SSA records and incorporate them with the claims file.   

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining (a) the current severity of his left knee disability, (b) the etiology of his right knee, right hip, right leg, left leg, and back disabilities, and (c) whether the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

(a) Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should state whether any recurrent subluxation or lateral instability is severe, moderate, or slight.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

(b)  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee, right hip, right leg, left leg, and back disabilities were caused, or aggravated by, his service connected left knee disability.     

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

(c)  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to a higher initial rating for instability of the left knee.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


